Citation Nr: 1440194	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13 29-636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for maxillary sinusitis with allergic rhiniutis.


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from October 1997 to October 2001 and February 2003 to September 2003.  This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for maxillary sinusitis, rated 0 percent, effective June 22, 2011.  In his October 2013 Form 9 the Veteran requested a Travel Board hearing; in a statement received in June 2014 he withdrew the hearing request.

[An unappealed February 2008 rating decision had denied the Veteran service connection for allergic rhinitis.  Inexplicably, the March 2012 rating decision removed allergic rhinitis from the disabilities determined to not be service connected, and also rated the maxillary sinusitis by analogy under the criteria for rating allergic rhinitis.  Inasmuch as there is a specific diagnostic code (Code), 6513, for rating maxillary sinusitis, and rating as allergic rhinitis was not more beneficial (as a 0 percent rating was assigned), rating the disability under Code 6522 (for rhinitis) would be error (see 38 C.F.R. § 4.20) unless the award of service connection encompassed allergic rhinitis.  In light of the circumstances, the Board finds that that surely must have been the RO's intent, and that both maxillary sinusitis and allergic rhinitis are service-connected.  The issue has been characterized accordingly.]


FINDINGS OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, nasal polyps or greater than 50 percent obstruction of a nasal passage on both sides or complete obstruction on one side; the preponderance of the evidence is also  against a finding that he has had any incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

CONCLUSION OF LAW

A compensable rating foe maxillary sinusitis with allergic rhinitis is not warranted.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.31, and 4.97, Codes 6522, 6510-6415(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2013 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased rating; while a December 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in December 2011.  The Board finds that the report of that examination contains sufficient specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
The March 2012 rating decision that granted service connection for the disability on appeal rated it as rhinitis (by analogy).  As the disability encompasses both sinusitis and rhinitis (see discussion in Introduction above) it may be rated as either rhinitis or sinusitis (or if there are separate and distinct symptoms, as both)..  

Maxillary sinusitis (under Code 6513) is rated under the General Formula for sinusitis, which provides for a 0 percent rating where the disability is detected by X-ray only; a 10 percent rating with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 30 percent rating may be assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  [A 50 percent rating applies to postoperative sinusitis (and does not apply in this case).]. A note following indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

Allergic or vasomotor rhinitis is rated under Code 6522, which provides for a 10 percent rating for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.

On December 2011 VA examination, the Veteran reported that he has constant sinus problems and experiences headaches and blurred vision when his sinus disability flares.  He reported that he is incapacitated as often as two times per month, and that each incident lasts for two days.  He reported he used Flonase and daily Allegra to treat sinusitis symptoms, and had not required antibiotic treatment.  He reported that his sinusitis interfered with breathing through his nose, hoarseness of voice, pain, crusting and blurry vision.   The examiner noted that the Veteran's sinus x-ray was within normal limits.  Physical examination found no nasal obstruction, no deviated septum, no partial loss of the nose, no nasal polyps and no rhinitis.  The examiner noted that objectively there was tenderness of the maxillary sinusitis, and that the Veteran was on medication (as he reported).  There was no purulent discharge or crusting.

Hampton VA Medical Center (VAMC) treatment records from October 2009 to December 2013 are silent for any complaints related to sinusitis.  They do not show that the Veteran had antibiotics prescribed, and there are no reports of incapaciting or non-incapaciting episodes of sinusitis.

Although in April 2012, the Veteran reported VA treatment with nasal solutions and antibiotics, and in October 2013, he stated that he buys over-the-counter medications and that his VA physician had prescribed antibiotics, his VA treatment records show instead a prescription for Flunisolide (a nasal inhalation anti-inflammatory), and no treatment with antibiotics.  Significantly, his VA treatment records are silent for any complaints, treatment, or mention of incapacitating or non-incapacitating episodes (and he has not identified any private providers of such treatment).  Therefore, the VA treatment records do not support the Veteran's statements regarding his treatment and the severity of his sinusitis and rhinitis.

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's sinusitis and rhinitis.  At no time are there shown to have been incapacitating or three or more per year nonincapacitating episodes of sinusitis.  He has used nasal spray and Allegra (and has not required antibiotic treatment, as alleged).  Furthermore, the rhinitis has never been shown to be manifested by polyps or greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on a nasal passage on one side.  Therefore, a 10 percent rating under the criteria for rating rhinitis is not warranted.  See 38 C.F.R. § 4.31.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 447 (1990).
The Board has considered whether referral for of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the Veteran's sinusitis not encompassed by the schedular rating assigned.  Therefore, these criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence (or allegation) that the disability has required frequent hospitalization or resulted in marked interference with employment.

Finally, the evidence of record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his rhinitis and/or sinusitis.  His VA treatment records show that he is employed in a desk job as a supervisor in a shipyard.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for maxillary sinusitis and rhinitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


